DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 26, the phrase “wherein the inner sleeve includes a tab for holding on to the outer sleeve” renders the claim vague and indefinite since the tab 528 was disclosed as being capable of being grasped so that trap portion 514 may be removed by lifting trap portion 514 out of housing 514.  The term “outer” should be replaced with --inner--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 7-9, 14, 16, 21-25 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Larsen 8,375,625.
In regard to claim 1, Larsen discloses an insect trap (50) comprising:  an inner sleeve (56) having an adhesive surface (72); and an outer sleeve (52) comprising a lighting element (30 of 54) and a mounting portion (54), wherein the lighting element is configured to emit light onto the inner sleeve (62 of 72 faces 30) and the mounting portion is configured to communicate with and receive power from a power source (via 32); wherein the inner sleeve can be inserted into the outer sleeve (see col. 3, lines 60-62 & Fig. 7).
In regard to claim 2, Larsen discloses an insect trap (50) comprising:  an inner sleeve (56) having an adhesive surface (72); and an outer sleeve (52) comprising a lighting element (30 of 54) and a power source (32), wherein the lighting element is configured to emit light onto the inner sleeve (62 of 72 faces 30); wherein the inner sleeve can be inserted into the outer sleeve (see col. 3, lines 60-62 & Fig. 7).

In regard to claims 7 and 21, Larsen discloses wherein the mounting portion (54) comprises electrically conductive prongs (32) on a rear surface (see Figs. 2, 6, 7), wherein the prongs are adapted to mount the insect trap to a wall and provide power to the insect trap by inserting the insect trap into a standard household electrical wall socket (24, 26), wherein the mounting portion comprises two electrically conductive prongs (32).
In regard to claim 8, Larsen discloses wherein the adhesive surface is reflective (inner surface 62 has an adhesive surface that may be seen by the user and therefore the inner surface 62 of adhesive layer 72 reflects a wavelength that represents the color seen by the user).
In regard to claim 9, Larsen discloses wherein the inner sleeve (56) comprises a concave shape (see Fig. 7) configured to reflect at least a portion of the light onto the wall.
In regard to claim 14, Larsen discloses wherein the adhesive is a pressure sensitive adhesive (72; when insects land upon the adhesive surface 72 and their weight represents a pressure applied to the adhesive that causes the insects to become entrapped thereon).
In regard to claim 16, Larsen discloses wherein the light (30) creates spots of higher light intensity on the adhesive surface (shape of inner sleeve 56 surrounds light 30 so that the light from 30 hits the adjacent surfaces of 56 before encountering surfaces which are further away).

In regard to claim 24, Larsen discloses wherein the inner sleeve (56) is configured to align with the outer sleeve (52; see Figs. 6-7).
In regard to claim 25, Larsen discloses wherein the inner sleeve (56) is configured to be dropped into the outer sleeve (52; see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Burrows et al. 6,560,919.
In regard to claims 4 and 26, Larsen does not disclose wherein the inner sleeve comprises a tab adapted for removing and/or replacing the inner sleeve or wherein the inner sleeve comprises a tab for holding on to the inner sleeve.  Burrows discloses an insect trap comprising an inner sleeve (24); an outer sleeve (12, 14) comprising a lighting element (20) and a mounting portion (12); wherein the inner sleeve (24) is removable (see Fig. 4) and comprises a tab (23) adapted for removing and/or replacing the inner sleeve and for holding on to the inner sleeve (see col. 3, lines 37-39).  It would have been obvious to one of ordinary skill in the art to modify the inner sleeve of Larsen .
Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068.
In regard to claim 5, Larsen does not disclose wherein the outer sleeve comprises a docking switch configured to activate the lighting element and the inner sleeve comprises a docking switch activator configured to activate the docking switch when the inner sleeve is engaged with the outer sleeve.  Gilbert discloses an electrocution trap for insects comprising a trap portion (25) with a downwardly protruding tab (57) that displaces a switch (56, 59, 60) of the base portion (13) to close the switch, wherein the switch is configured to activate the lighting element (see col. 2, line 63 to col. 3, line 6 & col. 3, lines 61-68 and see Fig. 6) when the trap portion is mounted on the base portion (see Fig. 4), wherein the switch (56) in the closed position, the system may operate with the lamps (44) and grid (46) being on, and when the switch (56) is in the open position, the circuit is broken and deactivates the lamps (44) and grid (46).  Swanson et al. disclose a device for attracting and electrocuting flying insects comprising a trap portion (12) with a downwardly protruding tab (29, 30) that displaces a switch (31,32) of the base portion (bottom of 10) to close the switch, wherein the switch is configured to activate the lighting element (see col. 5, line 52 to col. 6, line 28 & col. 7, line 54 to col. 8, line 5 and see Fig. 6) when the trap portion is 
In regard to claim 6, Larsen and Gilbert or Swanson et al. or Weiss et al. disclose wherein the docking switch comprises a mechanical switch (56, 59, 60 of Gilbert; 31-32 .
Claims 8-9, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Nelson et al. 7,096,621.
In regard to claim 8, alternatively Larsen does not disclose wherein the adhesive surface is reflective (inner surface 62 has an adhesive surface that may be seen by the user and therefore the inner surface 62 of adhesive layer 72 reflects a wavelength that represents the color seen by the user).  Nelson et al. disclose an insect trap comprising an inner board (57) having an adhesive surface (adhesive side 132); and an outer sleeve (trap 10 with housing 16 and back wall 58) comprising a lighting element (24, 28) and a mounting portion (58), wherein the adhesive surface (132) is reflective (see col. 4, lines 40-47).  It would have been obvious to one of ordinary skill in the art to modify the adhesive surface of the inner sleeve of Larsen such that it is reflective in view of Nelson et al. in order to provide an inner sleeve which aids in directing reflected light onto the mounting surface or out of the insect trap so as to increase the attractive range of the insect trap by directing reflected light outwardly away from the insect trap.
Alternatively in regard to claim 23, Larsen does not disclose wherein the inner sleeve is opaque.  Nelson et al. disclose an insect trap comprising an inner board (57) having an adhesive surface (adhesive side 132); and an outer sleeve (trap 10 with housing 16 and back wall 58) comprising a lighting element (24, 28) and a mounting portion (58), wherein the inner sleeve is opaque (board beneath the glue may be a dark color such as black so as to reflect less light if desired; see col. 4, lines 40-45).  It would .
Claims 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of WO 2005/053389 to Feldhedge et al. and Coventry 8,402,691 or Lin 2009/0038207.
In regard to claim 10, Larsen discloses the mounting portion (54) and the lighting element (30) comprises a light (30) electrically coupled to the mounting portion (54) and the prongs (32), but does not disclose the mounting portion which comprises a circuit board and the lighting element which comprises one or more LED lights electrically coupled to the circuit board.  Feldhedge et al. disclose an electric mosquito trap comprising an inner sleeve (shield 60 with adhesive layer); an outer sleeve (10, 23, 40) comprising a lighting element (32-34) and a mounting portion (10) with prongs, wherein the mounting portion comprises electrical connections for the LEDs and a light emitting chip (see lines 136-157 of the translation) and the lighting element (32-34) comprises one or more LED lights (32-34) electrically coupled to the circuit board (see lines 141-142 of the translation).  It would have been obvious to one of ordinary skill in the art to modify the lighting element such that it comprises one or more LED lights in view of Feldhedge et al. in order to provide a light source which consumes less power but provides greater light output than a standard light bulb and which can handle rugged use because LEDs can withstand greater impact forces to thereby provide a light source which is more durable.  Larsen and Feldhedge et al. do not disclose wherein the mounting portion comprises a circuit board or the one or more LED lights being 
In regard to claim 11, Larsen, Feldhedge et al., and Coventry or Lin disclose wherein the LED lights are protected by a transparent or translucent window (35---see lines 142-143 of the translation of Feldhedge; prism 40 & plastics casing/lens 53 of Coventry [see col. 5, lines 7-26]; see longitudinally arch-shaped transparent covers over LEDS 12-13 that are mounted on light board 11 in Fig. 2).  
Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of WO 2005/053389 to Feldhedge et al.
In regard to claim 12, Larsen does not disclose wherein the lighting element comprises at least one LED that emits UV light and at least one LED that emits visible light.  Feldhedge et al. disclose wherein the lighting element (32-34) comprises at least 
In regard to claim 13, Larsen and Feldhedge et al. disclose wherein the at least one LED that emits visible light emits blue light (blue light emitting diode 33 [see line 150 of the translation of Feldhedge et al.]; the wavelength of light in the blue spectrum is about 450-495 nm; see lines 155-157 of the translation of Feldhedge et al.).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Moss 2014/0013651 or Klein 2011/0214340.
Larsen does not disclose wherein the adhesive is selected form the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, and vinyl ethers.  Moss disclose the adhesive is selected form the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, and vinyl ethers (see para. 0049 OR see para. 0007).  It would have been obvious to one of ordinary skill in the art to modify the adhesive of Larsen such that it is selected from the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, and vinyl ethers in view of Moss or Klein .
Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625.
In regard to claim 17, Larsen does not disclose wherein:  the inner sleeve has a width from about 20 mm to about 600 mm, or from about 20 mm to about 200 mm, or from about 20 mm to about 130 mm; the inner sleeve has a height from about 20 mm to about 600 mm, or from about 20 mm to about 200 mm, or from about 20 mm to about 130 mm; the inner sleeve has a depth from about 5 mm to about 150 mm, or from about 20 mm to about 130 mm, or from about 5 mm to 50 mm; the outer sleeve has a width from about 20 mm to 600 mm wide, or from about 20 mm to 200 mm, or from about 20 mm to 130 mm; the outer sleeve has a height from about 10 mm to 150 mm, or from about 10 mm to 100 mm; or the outer sleeve has a depth from about 10 mm to 150 mm, or from about 10 mm to 80 mm, or from about 10 mm to about 50 mm.  It would have been an obvious matter of design choice to design the inner sleeve such that it has a width from about 20 mm to about 600 mm, or from about 20 mm to about 200 mm, or from about 20 mm to about 130 mm; the inner sleeve has a height from about 20 mm to about 600 mm, or from about 20 mm to about 200 mm, or from about 20 mm to about 130 mm; the inner sleeve has a depth from about 5 mm to about 150 mm, or from about 20 mm to about 130 mm, or from about 5 mm to 50 mm; the outer sleeve has a width from about 20 mm to 600 mm wide, or from about 20 mm to 200 mm, or from about 20 mm to 130 mm; the outer sleeve has a height from about 10 mm to 150 mm, or from about 10 mm to 100 mm; or the outer sleeve has a depth from about 10 mm to 150 mm, 
In regard to claim 18, Larsen discloses the adhesive surface (72 comprising 74, 76, 78) having a thickness (see Fig. 8), but does not disclose wherein the adhesive surface has a thickness of about 0.01 mm to about 1 mm, or from about 0.05 mm to about 0.2 mm or about 0.1 mm.  It would have been an obvious matter of design choice to design the adhesive surface such that it has a thickness of about 0.01 mm to about 1 mm, or from about 0.05 mm to about 0.2 mm or about 0.1 mm since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the adhesive surface of Larsen would perform equally as well as having a thickness as claimed, and because a person of ordinary skill in the art would readily dimension the thickness of the adhesive layer depending upon the size of the insects to be caught and also the duration in which the adhesive lasts due to high traffic of insects crawling over the adhesive.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Dryden 5,231,790.
.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Feldhedge et al. 2006/0283075.
Larsen does not disclose wherein the adhesive on the adhesive surface of the inner sleeve is transparent or translucent.  Feldhedge et al. disclose wherein the adhesive on the adhesive surface of the inner sleeve is transparent (the transparent adhesive film makes rapid visual checking of the degree of exhaustion of the adhesive layer possible such that the container can be simply held against the light in such a way that the accumulation of caught insects or dust and other dirt particles on the adhesive layer is readily visible; see para. 0007) or translucent.  It would have been obvious to one of ordinary skill in the art to modify the adhesive on the adhesive surface of the inner sleeve such that it is transparent in view of Feldhedge et al. in order to allow the user to rapidly visually check the degree of exhaustion of the adhesive layer so as to 

















 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA